Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 20160307909 A1, hereinafter Tseng).
With regards to claim 5, Tseng discloses an integrated circuit (IC) (FIG. 14) comprising: 
a semiconductor substrate (substrate 102) including a logic area (periphery region 102b) and a memory area; (area of memory region 102a comprising select gate 112 and control gate 114) 
a memory device (at least select gate 112 and control gate 114) on the memory area, wherein the memory device includes a gate electrode (gate 114) directly over a gate dielectric; (high-k dielectric 126, see FIG. 14) 
a dummy gate structure (at least control gate 150 and select gate 148 of dummy region 102c) between the logic region and the memory region and having a dummy gate electrode layer (control gate 150) directly over a dummy gate dielectric layer; (high-k dielectric 126, See FIG. 14) and 
a tapered sidewall structure (sloped sidewall of gate 148 and SiN hardmask 152) on a side of the dummy gate structure that faces the logic area, wherein the tapered sidewall structure is adjacent to 
wherein the dummy gate electrode has a composition corresponding to the gate electrode; (Paragraph [0050]: “over the polysilicon gates (SG 112, CG 114, electrically inactive SG 148 and electrically inactive CG 150)…”)
the dummy gate dielectric has a composition corresponding to the cate dielectric; 
the tapered sidewall structure is formed of a conductive material; (See FIG. 14, where the SG 148 is made of polysilicon) and 
the tapered sidewall structure is separated from the dummy gate electrode layer by a native oxide (charge trapping layer 116) formed on the dummy gate electrode layer. (See FIG. 14) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 21-24, 26-27, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20160307909 A1, hereinafter Tseng) in view of Chuang et al. (US 20160181268 A1, hereinafter Chuang)
With regards to claim 1, Tseng discloses an integrated circuit (IC) (FIG. 14) comprising: 
a semiconductor substrate (substrate 102) including a logic area (periphery region 102b) and a memory area; (area of memory region 102a comprising select gate 112 and control gate 114) 

a memory device (at least select gate 112 and control gate 114) on the memory area, wherein the memory device includes a gate electrode (gate 114) directly over a gate dielectric; (high-k dielectric 126, see FIG. 14) 
a dummy gate structure (at least control gate 150 and select gate 148 of dummy region 102c) on the isolation structure, the dummy gate structure comprising a dummy gate electrode layer (control gate 150 and bottom portion of the select gate 148) directly over a dummy gate dielectric layer; (high-k dielectric 126 and charge trapping layer 116, See FIG. 14) and 
a tapered sidewall structure (sloped sidewall of top portion of gate 148 and SiN hardmask 152) on a side of the dummy gate structure that faces the logic area… and is either adjacent to or contiguous with the dummy gate electrode layer;  (See FIG. 14, where the mask 152 and gate 148 is adjacent with the gate 150) 
wherein the dummy gate electrode has a composition of the gate electrode; (Paragraph [0050]: “over the polysilicon gates (SG 112, CG 114, electrically inactive SG 148 and electrically inactive CG 150)…”) and 
the dummy gate dielectric has a composition of the gate dielectric. (See FIG. 14, where the dummy gate dielectric and the gate dielectric are the same dielectric layer 126)

However, Tseng does not explicitly teach wherein the tapered sidewall structure is directly over the shallow trench isolation structure, is spaced above the shallow trench isolation structure.
Chuang teaches wherein the tapered sidewall structure (poly-si structure 116 and sidewall 213) is directly over the shallow trench isolation structure, (STI 114a and 114b) and is spaced above the 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Tseng to have the STI placement as taught in Chuang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the placement and depth of the STI regions of Chuang allows for less metal gate residue, and less electrical leakage and shorting problems (See Paragraph [0022])

With regards to claim 2, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein the tapered sidewall structure is on top of a portion of the dummy gate electrode layer.  (See FIG. 14) 

With regards to claim 3, Tseng in view of Chuang teaches the IC of claim 1.
Chuang further teaches the dummy gate dielectric layer has a thickness; (See FIG. 2, showing the thickness of the ILD 122) and 
the tapered sidewall structure is spaced above the isolation structure by a distance less than or equal to the thickness of the dummy gate dielectric layer.  (See FIG. 2, where the STI is spaced from the sidewall structure via the ILD material 122) 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Tseng to have the STI placement as taught in Chuang, as both references are in the same field of endeavor.


With regards to claim 4, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches the tapered sidewall structure tapers toward the logic region; (See FIG. 14, where the mask 152 tapers towards the logic region) and the dummy gate dielectric layer is confined below the tapered sidewall structure.  (See FIG. 14) 

With regards to claim 6, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein the tapered sidewall structure is formed by an extension of the dummy gate electrode layer.  (See FIG. 14, wherein the mask 152 is an extension of the taper)

With regards to claim 7, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein the dummy gate dielectric layer comprises a nitride layer between two oxide layers.  (Paragraph [0017]: “In one embodiment, charge trapping layer 116 includes a charge trapping silicon nitride layer sandwiched between two silicon dioxide layers to create a three-layer stack collectively and commonly referred to as "ONO”…”) 
Page 4
With regards to claim 21, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein the tapered sidewall structure is polysilicon.  (Paragraph [0050] “…polysilicon gates (SG 112, CG 114, electrically inactive SG 148 and electrically inactive CG 150).”)

With regards to claim 22, Tseng in view of Chuang teaches the IC of claim 1.


With regards to claim 23, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein the tapered sidewall structure comprises a lower layer that is polysilicon and an upper layer that is dielectric.  (bottom half of tapered structure comprises top portion of polysilicon gate 148, and top half comprises dielectric mask 152) 

With regards to claim 24, Tseng in view of Chuang teaches the IC of claim 1.
Chuang further teaches wherein the tapered sidewall structure is spaced above the isolation structure by a distance less than or equal to the thickness of the dummy gate dielectric layer.  (See FIG. 2, where the STI is spaced from the sidewall structure via the ILD material 122) 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Tseng to have the STI placement as taught in Chuang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the placement and depth of the STI regions of Chuang allows for less metal gate residue, and less electrical leakage and shorting problems (See Paragraph [0022])

With regards to claim 26, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein high K metal gates are disposed in the logic region.  (Paragraph [0063]: “A periphery circuit comprising, one or more high-k metal gate (HKMG) transistors are arranged over the semiconductor substrate at a position laterally offset from the flash memory device region.”) 

With regards to claim 27, Tseng in view of Chuang teaches the IC of claim 1.
Tseng further teaches wherein a dielectric (ILD layer 1002) distinct from the dummy gate dielectric layer is disposed adjacent the dummy gate dielectric layer and underneath the tapered sidewall structure.  (See FIG. 14) 


With regards to claim 32, Tseng teaches the IC of claim 5.
However, Tseng does not explicitly teach wherein the dummy gate structure is directly above an isolation structure; the dummy gate dielectric layer has a thickness; and the tapered sidewall structure is spaced above the isolation structure by a distance less than or equal to the thickness of the dummy gate dielectric layer.  
Chuang further teaches wherein the dummy gate structure (electrode 116 and sloped sidewall 213) is directly above an isolation structure; (STI 114a-114b) 
the dummy gate dielectric layer (base dielectric layer 112) has a thickness; (See FIG. 2) and 
the tapered sidewall structure is spaced above the isolation structure by a distance less than or equal to the thickness of the dummy gate dielectric layer.  (See FIG. 2, where the spacing is equal to the thickness of the dielectric 112)
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Tseng to have the STI placement as taught in Chuang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the placement and depth of the STI regions of Chuang allows for less metal gate residue, and less electrical leakage and shorting problems (See Paragraph [0022])

With regards to claim 33, Tseng teaches the IC of claim 5.
However, Tseng does not explicitly teach wherein: 
the dummy gate structure is directly above an isolation structure; 
the dummy gate dielectric layer has a thickness; and 
the tapered sidewall structure is spaced above the isolation structure by a distance equal to the thickness of the dummy gate dielectric layer.  
Chuang further teaches wherein the dummy gate structure (electrode 116 and sloped sidewall 213) is directly above an isolation structure; (STI 114a-114b) 
the dummy gate dielectric layer (base dielectric layer 112) has a thickness; (See FIG. 2) and 
the tapered sidewall structure is spaced above the isolation structure by a distance equal to the thickness of the dummy gate dielectric layer.  (See FIG. 2, where the spacing is equal to the thickness of the dielectric 112)
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Tseng to have the STI placement as taught in Chuang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the placement and depth of the STI regions of Chuang allows for less metal gate residue, and less electrical leakage and shorting problems (See Paragraph [0022])




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20160307909 A1, hereinafter Tseng) in view of Chuang et al. (US 20160181268 A1, hereinafter Chuang), as applied to claim 1, and further in view of Wu et al. (US 20150084111 A1, hereinafter Wu)
With regards to claim 25, Tseng in view of Chuang teaches the IC of claim 1.
However, Tseng in view of Cheung does not explicitly teach wherein the gate electrode is disposed over a floating gate.
Wu teaches a gate electrode (control gate 338) over a floating gate (floating gate 334, see FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tseng in view of Cheung to have the floating gate structure as taught by Wu, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the split gate of Wu is one of a limited number of gate structures used in memory devices that are well-known and require little to no experimentation for substitution.  (See Paragraph [0018])

Allowable Subject Matter
Claims 8, 9, and 34-35 are allowed. 

Response to Arguments
Applicant’s arguments and amendments, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-7, 21-27, and 32-33 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuang et al (US 20160181268 A1) under 35 USC 103.  Chuang teaches at least the STI structure under the tapered sidewall structure.  Therefore, the above claims are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812